PER CURIAM.
Appellant Wayne Douglas Strickland brought an action in the United States District Court for the Northern District of Georgia under 42 U.S.C. § 1983. Specifically, Strickland contends that the defendants used excessive force against him while Strickland was an inmate at the Floyd County Detention Center in Rome, Georgia. After a bench trial, tried before the district court, the court entered a judgment in favor of the defendants and against Strickland.
After reviewing the record and reading the parties’ briefs, we affirm the district court’s judgment based on its well-reasoned order filed on August 26, 2004.
AFFIRMED.